DETAILED ACTION
Election/Restrictions
Claim 1 is  directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 10-15 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 23 October 2020  is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew J. Swietlik on 10 March 2021.
Please amend claims 12 -15 as follows: 
12.           (Currently Amended) A method of temporary plugging
fracturing of oil wells or gas wells in an oil field,  comprising:
injecting a temporary plugging agent into an oil well or a gas well, the temporary plugging agent comprising 60% by weight to 85% by weight of polylactic acid, 5% by weight to 20% by weight of a starch, 5% by weight to 10% by weight of polycaprolactone, 2% by weight to 5% by weight of a solubilizing agent, 2% by weight to 5% by weight of a toughening agent, based on 100% by weight of the total weight of the temporary plugging agent in the temporary plugging fracturing of oil wells or gas wells in an oil field, wherein the polylactic acid has a
molecular weight of 9,000,000 to 11,0 00,000, a melting point of 175°C, and a tensile strength of more than 70 MPa.

(Currently Amended) The method according to claim 12, wherein a temperature of [[the]] reservoirs in the oil field is 30-90°C.

(Currently Amended)  The  method according to claim 12, wherein injection conditions for the temporary plugging agent include:
an operation discharge of 2-4m3/min, a sand ratio of 180-327kg/ rn3, a single-stage injection amount of the temporary plugging agent of 100-200kg, and an injection speed of the temporary plugging agent of 20-50kg/min.

(Currently Amended) The method according to claim 13, wherein injection conditions for the temporary plugging agent include:
an operation discharge of 2-4m3/min, a sand ratio of 180-327kg/m3, a single-stage injection amount of the temporary plugging agent of 100-200kg, and an injection speed of the temporary plugging agent of 20-S0kg/min.

Allowable Subject Matter
Claims 1-2 and 4-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768